DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 13 is withdrawn in view of the amendments to claim 13.
The rejections under 35 U.S.C. §112(b) of claims 3-17 are withdrawn in view of the amendments to claims 3-17.  
Examiner acknowledges the amendments to the claims received on 6/15/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 6-7 in the filing on 6/15/2022 that the cited prior art does not teach “modeling, in computer memory, an object, wherein the object is animated synchronously across at least some of the plurality of parallel instances,” in claim 1.
Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  Arena teaches a treasure chest object that spawns starting at midnight “server time” and every 3 hours following.  Each server instance in the same time zone animates the treasure chest object by drawing the treasure chest in the instance.  Since the treasure chests are animated at the same time, the animation is synchronous across these server instances.  See rejection below for more details.  


This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 6/15/2022 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot or for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al, Patent Number US 6219045 B1, (hereinafter “Leahy”), in view of Guild Wars Nightfall game manual, copyright 2006, published in 2006 (hereinafter “Guild Wars”), in view of Gurubashi Arena (as evidenced by servers), revised Jan 2007, retrieved from the internet on 9/12/2022 (hereinafter “Arena”).
Claim 3:  Leahy teaches “modeling, in computer memory (i.e. memory [Leahy Col 4 line 25]), a[n] instance… of a virtual space (i.e. virtual world view shown in FIG. 1 is part of a virtual world of several rooms [Leahy Col 3 lines 34-35, Fig. 1])…; 
assigning, in the computer memory (i.e. memory [Leahy Col 4 line 25]), each avatar of a plurality of avatars (i.e. FIG. 1 shows two avatars (and implies a third) [Leahy Col 3 line 31]) to one of the… instance… so that each avatar populates one of the… instances (i.e. FIG. 1 shows two avatars (and implies a third)… [in] a single room [Leahy Col 3 lines 31-33])… 
a number of a plurality of client devices providing input to the modeling for controlling ones of the plurality of avatars (i.e. Each user interacts with a client system [Leahy Col 2 lines 66-67]… Each user is free to move his or her avatar around in the virtual world [Leahy Col 3 lines 25-26, Fig. 1]).”
Leahy teaches an instance of a 3-D virtual world with client controlled avatars.  Leahy is silent regarding “generating parallel instances of a virtual space,” and “a plurality of parallel instances of a virtual space, wherein each parallel instance of the plurality of parallel instances replicates at least a portion of the virtual space; 
assigning, in the computer memory, each avatar of a plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances and each of the parallel instances is populated by a subset of the plurality of avatars, wherein the assigning limits a total number of the plurality of avatars in each of the subsets; and 
generating an additional parallel instance of the virtual space, based on detecting an increase in a number of a plurality of client devices providing input to the modeling for controlling ones of the plurality of avatars.”
Guild Wars teaches “…generating parallel instances of a virtual space (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90]), comprising: 
modeling, in computer memory, a plurality of parallel instances of a virtual space (i.e. districts [Guild Wars 90-91, Fig “District menu” pg. 90] note: District menu shows 3 districts of the same location (3 parallel instances)), wherein each parallel instance of the plurality of parallel instances replicates at least a portion of the virtual space (i.e. the same location, additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: from the citation and the Figure, Guild Wars shows that additional districts of the same location appear.  A POSITA understands that an additional district of the same location replicates the entire district); 
assigning, in the computer memory, each avatar of a plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances (“Auto-Select Active District” [Guild Wars Fig “District menu” pg. 90]) and each of the parallel instances is populated by a subset of the plurality of avatars (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars Fig “District menu” pg. 90] note: this indicates that an avatar can be in only one instance at a time.  Thus, the parallel instances are populated by a subset of a plurality of avatars), wherein the assigning limits a total number of the plurality of avatars in each of the subsets (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point); and 
generating an additional parallel instance of the virtual space (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90]), based on detecting an increase in a number of a plurality of client devices providing input to the modeling for controlling ones of the plurality of avatars (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: in this citation, “people” are avatars controlled by users in this 3-D MMORPG game, Guild Wars.  A POSITA understands that a user is operating a client device that controls avatars in an MMORPG game).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the invention of Leahy to include the feature of having the ability to add parallel instances as disclosed by Guild Wars.  
One would have been motivated to do so, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Leahy and Guild Wars are silent regarding “modeling, in computer memory, an object, wherein the object is animated synchronously across at least some of the plurality of parallel instances;”
Arena teaches “modeling, in computer memory, an object, wherein the object is animated synchronously across at least some of the plurality of parallel instances (i.e. a lone pirate captain will drop a chest in the center of Gurubashi Arena starting at midnight, and again every three hours so at 3 a.m. 6 a.m. 9 a.m. 12 p.m. 3 p.m. 6 p.m. 9 p.m. and back to midnight the chest drops [Arena pg.2] note: World of Warcraft animates a chest re-spawn at designated times.  Servers in the same time zone, as well as servers in the West and East coast (due to the 3hr time zone difference) will re-spawn a treasure chest at the same time, or in other words, a chest object spawn animates synchronously);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leahy and Guild Wars to include the feature of having the ability to synchronously animate an object across instances as disclosed by Arena.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide more users access to timed game events.

Claim 4:  Leahy, Guild Wars, and Arena teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising assigning, in the computer memory, each avatar of a second plurality of avatars to the additional parallel instance so that each avatar of the second plurality of avatars populates the additional parallel instance and the assigning limits a total number of avatars assigned to the additional parallel instance (Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars pg. 90, Fig. District Menu] note: a second plurality of avatars, “friends,” may all join the same district.  The overcrowding limit also applies to this district).”  
One would have been motivated to combine Leahy, Guild Wars, and Arena, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 9:  Leahy, Guild Wars, and Arena teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising providing a communication channel between avatars populating different ones of the plurality of parallel instances (i.e. No matter which district you’re in, you can use the chat system to send messages to specific players (whether that’s a “whisper” to a friend or a broadcast to a guild you’ve joined [Guild Wars 90]).”  
One would have been motivated to combine Leahy, Guild Wars, and Arena, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 10:  Leahy, Guild Wars, and Arena teach all the limitations of claim 3, above.  Guild Wars teaches “further comprising relocating an avatar from a first one of the parallel instances to a second one of the parallel instances (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars 90, Fig. “District Menu] note: a user can pick a district to relocate to).”  
One would have been motivated to combine Leahy, Guild Wars, and Arena, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 11:  Leahy teaches “storing, in computer memory, data for a[n] instance… of a virtual space (i.e. virtual world view shown in FIG. 1 is part of a virtual world of several rooms [Leahy Col 3 lines 34-35, Fig. 1]),…; 
assigning, in the computer memory (i.e. memory [Leahy Col 4 line 25]), each avatar of a first plurality of avatars (i.e. FIG. 1 shows two avatars (and implies a third) [Leahy Col 3 line 31]) to one of the… instances so that each avatar populates one of the… instances (i.e. FIG. 1 shows two avatars (and implies a third)… [in] a single room [Leahy Col 3 lines 31-33])….”
Leahy teaches avatars in an instance of a 3-D virtual world.  Leahy is silent regarding “generating parallel instances of a virtual space,” and “storing, in computer memory, data for a plurality of parallel instances of a virtual space, wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the virtual space; 
assigning, in the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances and each of the parallel instances is populated by a subset of the first plurality of avatars, wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances; 
storing, in the computer memory, data for an additional parallel instance of the virtual space created to accommodate a second plurality of avatars; 
assigning, in the computer memory, each avatar of the second plurality of avatars to the additional parallel instance so that (i) each avatar of the second plurality of avatars populates the additional parallel instance  and (ii) a total number of avatars assigned to the additional parallel instance is limited.”
Guild Wars teaches “generating parallel instances of a virtual space (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90])” and “storing, in computer memory, data for a plurality of parallel instances of a virtual space (i.e. districts [Guild Wars 90-91, Fig “District menu” pg. 90] note: District menu shows 3 districts of the same location (3 parallel instances)), wherein each parallel instance of the plurality of parallel instances comprises a copy of at least a portion of the virtual space (i.e. the same location, additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: from the citation and the Figure, Guild Wars shows that additional districts of the same location appear.  A POSITA understands that an additional district of the same location replicates the entire district); 
assigning, in the computer memory, each avatar of a first plurality of avatars to one of the parallel instances so that each avatar populates one of the parallel instances (“Auto-Select Active District” [Guild Wars Fig “District menu” pg. 90]) and each of the parallel instances is populated by a subset of the first plurality of avatars (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars Fig “District menu” pg. 90] note: this indicates that an avatar can be in only one instance at a time.  Thus, the parallel instances are populated by a subset of a plurality of avatars), wherein the assigning limits a total number of the first plurality of avatars in each of the parallel instances (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point); 
storing, in the computer memory, data for an additional parallel instance of the virtual space created to accommodate a second plurality of avatars (i.e. additional districts may appear [Guild Wars 90-91, Fig “District menu” pg. 90] note: “to accommodate a second plurality of users is interpreted as intended use.  Note2: Guild Wars is a computer game, thus the levels or worlds are stored in computer memory); 
assigning, in the computer memory, each avatar of the second plurality of avatars to the additional parallel instance so that (i) each avatar of the second plurality of avatars populates the additional parallel instance (Guild Wars Fig. “District menu” shows option “Auto-select Active District” which assigns avatars to instances that are not full when a large number of people enter the same location.  Or in other words, assigns a second plurality of avatars to an additional instance) and (ii) a total number of avatars assigned to the additional parallel instance is limited (i.e. Anytime a large number of people enter the same location, additional districts may appear to keep that location from getting overcrowded [Guild Wars 90-91, Fig “District menu” pg. 90] note: there is a number of avatars associated with an “overcrowding limit.”  That number is not exceeded to prevent “overcrowding,” and additional districts are opened up at that point.  Note2: Guild Wars is a computer game, thus instructions to assign avatars are instructions from computer memory).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the invention of Leahy to include the feature of having the ability to add parallel instances as disclosed by Guild Wars.  
One would have been motivated to do so, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Leahy and Guild Wars are silent regarding “model, in computer memory, an object, wherein the object is animated synchronously across at least some of the plurality of parallel instances;”
Arena teaches “model, in computer memory, an object, wherein the object is animated synchronously across at least some of the plurality of parallel instances (i.e. a lone pirate captain will drop a chest in the center of Gurubashi Arena starting at midnight, and again every three hours so at 3 a.m. 6 a.m. 9 a.m. 12 p.m. 3 p.m. 6 p.m. 9 p.m. and back to midnight the chest drops [Arena pg. 2] note: World of Warcraft animates a chest re-spawn at designated times.  Servers in the same time zone, as well as servers in the West and East coast (due to the 3hr time zone difference) will re-spawn a treasure chest at the same time, or in other words, a chest object spawn animates synchronously);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leahy and Guild Wars to include the feature of having the ability to synchronously animate an object across instances as disclosed by Arena.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide more users access to timed game events.

Claim 16:  Leahy, Guild Wars, and Arena teach all the limitations of claim 11, above.  Guild Wars teaches “further comprising providing a communication channel between avatars populating different ones of the plurality of parallel instances (i.e. No matter which district you’re in, you can use the chat system to send messages to specific players (whether that’s a “whisper” to a friend or a broadcast to a guild you’ve joined [Guild Wars 90]).”  
One would have been motivated to combine Leahy, Guild Wars, and Arena, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 17:  Leahy, Guild Wars, and Arena teach all the limitations of claim 11, above.  Guild Wars teaches “further comprising relocating an avatar from a first one of the parallel instances to a second one of the parallel instances (i.e. When meeting friends, make sure you specify which district you’re in so they can find you easily [Guild Wars 90, Fig. “District Menu] note: a user can pick a district to relocate to).”  
One would have been motivated to combine Leahy, Guild Wars, and Arena, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of Arena, in view of Rambutaan ("Guild Wars Screenshots (Windows)" [uploaded 5/30/2005], <URL: https://www.mobygames.com/game/windows/guild-wars/screenshots/gameShotId,112396/>) (hereinafter “Rambutaan”).
Claim 5:  Leahy, Guild Wars, and Arena teach all the limitations of claim 3, above.  Leahy, Guild Wars, and Arena are silent regarding “further comprising modeling actions of the plurality of avatars in response to input from respective corresponding ones of the plurality of client devices to provide data in the computer memory, the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto.”
Rambutaan teaches “further comprising modeling actions of the plurality of avatars in response to input from respective corresponding ones of the plurality of client devices to provide data in the computer memory (Rambutaan shows a screenshot of Guild Wars including an action bar at the bottom of the screen with combat actions bound to keys 1-8, as well as plurality of avatars), the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto (Rambutaan shows user’s avatar in Ascalon Arena – District 4, one of at least 4 parallel instances of Ascalon Arena in Guild Wars.  User’s avatar in district 4 will perform combat actions (animation) in response to key presses 1-8).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and Arena to include the feature of having the ability to control avatars with commands as disclosed by Rambutaan.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to control an avatar in a 3-D environment.

Claim 12:  Leahy, Guild Wars, and Arena teach all the limitations of claim 11, above.  Leahy, Guild Wars, and Arena are silent regarding “further comprising, further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory, the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto.”
Rambutaan teaches “further comprising, further comprising in response to receiving data indicating actions of each avatar of the first plurality of avatars from respective corresponding ones of a plurality of client devices, providing data in the computer memory (Rambutaan shows a screenshot of Guild Wars including an action bar at the bottom of the screen with combat actions bound to keys 1-8, as well as plurality of avatars), the data configured to enable the client devices to output an animated display of a corresponding one of the parallel instances and avatars assigned thereto (Rambutaan shows user’s avatar in Ascalon Arena – District 4, one of at least 4 parallel instances of Ascalon Arena in Guild Wars.  User’s avatar in district 4 will perform combat actions (animation) in response to key presses 1-8).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and Arena to include the feature of having the ability to control avatars with commands as disclosed by Rambutaan.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to control an avatar in a 3-D environment.

Claims 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leahy, in view of Guild Wars, in view of Arena, in view of Screen captures from YouTube video clip entitled "WoW Glitch - Blood Furnace Instance," 13 pages, uploaded Feb 11, 2007 by user "c0ncept." https://www.youtube.com/watch?v=bfa1alGest4 (hereinafter “c0ncept”).
Claim 6:  Leahy, Guild Wars, and Arena teach all the limitations of claim 3, above.  Leahy, Guild Wars, and Arena are silent regarding “further comprising modeling a common space  in the computer memory configured in relation to the plurality of parallel instances so that the object is located inside the common space and is visible from viewpoints located inside each of the plurality of parallel instances.”
c0ncept teaches “further comprising modeling a common space (c0ncept Fig. 1-2 show a character in an non-instanced, main world, in World of Warcraft corresponding to a common space) in the computer memory configured in relation to the plurality of parallel instances (c0ncept Fig. 1-2 show the character approaching a portal, an entrance to an instance, or dungeon, corresponding to the plurality of parallel instances.  The instance is configured as an entrance from the main world) so that the object is located inside the common space and is visible from viewpoints located inside each of the plurality of parallel instances (c0ncept Fig. 4, 6-9 shows the character from within the instanced dungeon “The Blood Furnace” (see text above the mini-map in the upper right corner).  There is a similar portal in the instanced dungeon leading back to the main world.  Fig. 4, 6-9 show shared graphical portions with Fig. 1-2, (the stone floor, the stairs, cave walls, arched entrance, etc.) when the character is inside the instance, looking out through the portal, looking back into the main world.  These shared graphics overlap between the main world and the instanced dungeon.  Thus, at least one object inside the common space is visible from inside the instance).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and Arena to include the feature of having the ability to display common spaces and objects as disclosed by c0ncept.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 7:  Leahy, Guild Wars, Arena, and c0ncept teach all the limitations of claim 6, above.  Guild Wars teaches “further comprising modeling the common space in the computer memory so that the object is capable of passing into the replicated at least a portion of the virtual space of each of the plurality of parallel instances (Guild Wars 90 and Fig. “District Menu” show that a character is capable of passing into each of the parallel instances).”  
One would have been motivated to combine Leahy, Guild Wars, Arena, and c0ncept, the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”

Claim 13:  Leahy, Guild Wars, and Arena teach all the limitations of claim 11, above.  Leahy, Guild Wars, and Arena are silent regarding “further comprising modeling a common space in the computer memory configured in relation to the plurality of parallel instances so that the object is located inside the common space and is visible from viewpoints located inside each of the plurality of parallel instances.”
c0ncept teaches “further comprising modeling a common space (c0ncept Fig. 1-2 show a character in an non-instanced, main world, in World of Warcraft corresponding to a common space) in the computer memory configured in relation to the plurality of parallel instances (c0ncept Fig. 1-2 show the character approaching a portal, an entrance to an instance, or dungeon, corresponding to the plurality of parallel instances.  The instance is configured as an entrance from the main world) so that the object is located inside the common space and is visible from viewpoints located inside each of the plurality of parallel instances (c0ncept Fig. 4, 6-9 shows the character from within the instanced dungeon “The Blood Furnace” (see text above the mini-map in the upper right corner).  There is a similar portal in the instanced dungeon leading back to the main world.  Fig. 4, 6-9 show shared graphical portions with Fig. 1-2, (the stone floor, the stairs, cave walls, arched entrance, etc.) when the character is inside the instance, looking out through the portal, looking back into the main world.  These shared graphics overlap between the main world and the instanced dungeon.  Thus, at least one object inside the common space is visible from inside the instance).”
It would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to modify the combination of Leahy, Guild Wars, and Arena to include the feature of having the ability to display common spaces and objects as disclosed by c0ncept.  
One would have been motivated to do so, before the time of the invention because it provides the benefit to smoothen the transition between a common space and an instanced space.  

Claim 14:  Leahy, Guild Wars, Arena, and c0ncept teach all the limitations of claim 13, above.  Guild Wars teaches “further comprising modeling the common space in the computer memory so that the object is capable of passing into the copy of at least a portion of the virtual space of each of the plurality of parallel instances (Guild Wars 90 and Fig. “District Menu” show that a character is capable of passing into each of the parallel instances).”  
One would have been motivated to combine Leahy, Guild Wars, Arena, and c0ncept, before the time of the invention because it provides the benefit “to keep that location from getting overcrowded [Guild Wars 90].”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171